DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (the tensioning system) in the reply filed on February 19, 2021 is acknowledged.  However, upon further consideration, Examiner has determined that Inventions I and III are in the form of a combination/subcombination where the combination of the article of footwear requires all the particulars of the subcombination of the tensioning system and therefore should not be restricted from one another.  Therefore, Inventions I and III are being examined.
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-8 and 16-21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10405609. Although the claims at issue are not identical, they are not patentably distinct from each the claims of US 10405609 include all the limitations of claims 1-7 and 15-21 of the instant application.
Specification
The disclosure is objected to because of the following informalities: 
Para. 0015 recites incorporated patent application 15/070138, however this number appears to be incorrect as 15/070138 is drawn to machine learning for fraud detection;
Para. 0052 should recite, “The shaft 1086 is mounted….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 15, 17, and 21 (and claims 2, 4-6, 16, and 18-20 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 15 are indefinite as each recites, “the reel shaft being substantially parallel to a longitudinal axis”, “comprising an elongate shaft substantially parallel to the longitudinal axis….”  It is unclear how one having ordinary skill in the art can determine how much a shaft can deviate from being parallel to the 
	Claims 1 and 15 are indefinite as each recites, “and operatively coupled the reel…” (line 12 of claim 1, line 15 of claim 15).  It is unclear if the shaft gear if operatively coupled to the reel or if the reel is being claimed as being operatively coupled to another unknown structure.  For purposes of examination, Examiner has interpreted the limitation to recite, “the shaft gear configured to rotate independent of a fixed reference, and operatively coupled to the reel….”
Claims 3, 7, 17 and 21 are indefinite as each recites, “wherein the ring gear forms a hole….”  It is unclear how the gear can form a hole and it appears to be a method-of-use limitation within a product claim, which is improper as it pertains to the metes and bounds of the claim.  Correction is required.  Examiner suggests "wherein the ring gear comprises a hole….”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 15-20 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2003/0150135), in view of Futterer (US 6601647), and further in view of Mori et al (US 20040108155, hereafter “Mori”).
Regarding claim 1, Liu discloses a tensioning system (40) for adjusting a tensioning member (46) of an article of footwear (100), comprising: a reel (45), seated in the sole section (as seen in Fig. 3) and comprising a reel shaft (see annotated Fig. 3), configured to spool the tensioning member (described in para. 0025); a motor (42), seated in the sole section (see Fig. 3) the motor comprising a motor shaft (see annotated Fig.3), the motor shaft being spaced apart from the reel shaft along a lateral axis (as can be seen in Fig. 3 where the motor shaft and reel shaft are spaced apart); and a transmission (44), seated in the sole section (see Fig. 3) and the transmission configured to transmit torque from the motor shaft to the reel shaft along a torque path to drive and rotate the reel shaft (see para. 0029 where 44 allows motor 42 to drive reel 45).
	Liu discloses a multi-stage transmission (as 44 comprises several gears as seen in Fig. 3) but is silent to further details and does not expressly disclose the motor shaft and the reel shaft being substantially parallel to a longitudinal axis; the transmission comprising: a compound gear, comprising: a shaft gear, comprising an elongate intermediate shaft substantially parallel to the longitudinal axis and offset with respect to the motor shaft along the lateral axis, the shaft gear configured to rotate independent of a fixed reference, and operatively coupled the reel; and a ring gear, fixedly coupled to a first end of the shaft gear and operatively coupled to the motor.
Futterer teaches a motor and a multi-stage transmission (embodiment of Fig. 2, note that the embodiment of Fig. 2 corresponds to Fig. 1 and only differences are shown, col. 7, lines 49-54) comprising a motor shaft (6), the transmission (components 9-24) comprising a compound gear (combination of 9 and 20) comprising: a shaft gear (combination of 9 and 20b), comprising an elongate intermediate shaft (9) substantially parallel to the longitudinal axis (19) and offset with respect to the motor shaft (6) along the lateral axis (see annotated Fig. 2), the shaft gear configured to rotate (via 23) independent of a fixed reference (3), and a ring gear (20a), fixedly coupled to a first end of the shaft gear (see annotated Fig. 2 and col. 4, lines 27-34) and operatively coupled to the motor (via ring gear 20a which couples to motor shaft 6).
Liu and Futterer teach analogous inventions in the field of motors with mulita-stage transmissions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the motor and transmission arrangement of Liu with the arrangement of Futterer in order “to permit a connection with can easily and rapidly be established between the electric motor and the spur-type gearing during operation with a small or miniature electric motor” (col. 4, lines 47-52 of Futterer) and “arranged in a space-saving manner…[such that] the available space can be thus exploited in an optimum manner” (col. 3, lines 41-45  of Futterer).
Liu discloses the reel shaft and the shaft(s) of the gear(s) being substantially parallel (as seen in Fig. 3 of Liu) and Futterer teaches the motor shaft and the shaft 
Mori teaches a motorized retracting system for a tensioning member wherein the motor shaft (50) and the reel shaft (see annotated Fig. 1) being substantially parallel to a longitudinal axis (see annotated Fig. 1), the motor shaft being spaced apart from the reel shaft along a lateral axis (see annotated Fig. 1); and the shaft gear (424) operatively coupled the reel (20).
	Liu and Mori teach analogous invention in motorized tensioning systems having motors, multi-stage transmissions, and reels.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align each of the shafts of Liu parallel along the same axis as taught by Mori in order to be able to make a flatter housing to accompany the motor, transmission and reel to fit everything in the relatively small space of the shoe sole and be less obtrusive to the performance of the footwear and since has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 VI.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the system to perform such functions, as Examiner has explained after each functional limitation.

    PNG
    media_image1.png
    529
    545
    media_image1.png
    Greyscale

Annotated Fig. 3 (Liu)


    PNG
    media_image2.png
    568
    545
    media_image2.png
    Greyscale


Annotated Fig. 2 (Futterer)
	


    PNG
    media_image3.png
    1133
    879
    media_image3.png
    Greyscale

Annotated Fig. 1 (Mori)



Regarding claim 2, the combined system of Liu, Futterer, and Mori discloses all the limitations of claim 1, but does not expressly disclose wherein the ring gear (20a of Futterer) is fixedly coupled to the shaft gear (combination of 9 and 20b of Futterer) with a press fit, although Futterer does disclose possible process of making compound gears 
Regarding claim 3, the combined system of Liu, Futterer, and Mori discloses wherein the ring gear (20a of Futterer) forms a hole (as seen in Fig. 2 of Futterer where the shaft (9) of the shaft gear (combination of 9 and 20b) extends through the ring gear and therefore a hole for the shaft to extend through is implicit), however, the combined footwear does not expressly disclose wherein the shaft gear is press fit inside the hole although Futterer does disclose possible process of making compound gears in col. 4, lines 27-34.  However, Examiner notes that claim 3 is deemed a product-by-process claim.  The process by which the end resultant product is constructed (i.e. press-fit) is not germane to the end resultant product, absent any positively recited patentably defining structure.  Therefore, because the combined references discloses the structure of the compound gear, the combined references anticipate or at least makes obvious the process of making the claimed invention.  See MPEP 2113.
Regarding claim 4, the combined system of Liu, Futterer, and Mori discloses wherein the fixed reference (3 of Futterer) is a support member (as it comprises the outer housing) and wherein a second end (see annotated Fig. 2 of Futterer) of the shaft gear (combination of 9 and 20b of Futterer) opposite the first end is seated in the support member (as can be seen in annotated Fig. 2 of Futterer).

	Regarding claim 6, the combined system of Liu, Futterer, and Mori discloses all the limitations of claim 1, but does not expressly disclose wherein the reel shaft is seated in the support member.  
However, Mori teaches wherein the reel shaft (see annotated Fig. 1) is seated in the support member (16, which also supports motor shaft 50 and gear shafts as can be seen in Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to seat each shaft in the same support member of Liu as modified by Futterer as taught by Mori in order to further minimize the size of the system by containing the entire system within a single housing.  
	Regarding claim 15, Liu discloses an article of footwear (100), comprising: an upper section 12) configured to seat a tensioning member (46) to secure the article of footwear to a foot (see Abstract); a sole section (11), secured to the upper (see Fig. 1); a reel (45), seated in the sole section (as seen in Fig. 3) and comprising a reel shaft (see annotated Fig. 3), configured to spool the tensioning member (described in para. configured to transmit torque from the motor shaft to the reel shaft along a torque path to drive and rotate the reel shaft (see para. 0029 where 44 allows motor 42 to drive reel 45).
	Liu discloses a multi-stage transmission (as 44 comprises several gears as seen in Fig. 3) but is silent to further details and does not expressly disclose the motor shaft and the reel shaft being substantially parallel to a longitudinal axis; the transmission comprising: a compound gear, comprising: a shaft gear, comprising an elongate intermediate shaft substantially parallel to the longitudinal axis and offset with respect to the motor shaft along the lateral axis, the shaft gear configured to rotate independent of a fixed reference, and operatively coupled the reel; and a ring gear, fixedly coupled to a first end of the shaft gear and operatively coupled to the motor.
Futterer teaches a motor and a multi-stage transmission (embodiment of Fig. 2, note that the embodiment of Fig. 2 corresponds to Fig. 1 and only differences are shown, col. 7, lines 49-54) comprising a motor shaft (6), the transmission (components 9-24) comprising a compound gear (combination of 9 and 20) comprising: a shaft gear (combination of 9 and 20b), comprising an elongate intermediate shaft (9) substantially parallel to the longitudinal axis (19) and offset with respect to the motor shaft (6) along the lateral axis (see annotated Fig. 2), the shaft gear configured to rotate (via 23) independent of a fixed reference (3), and a ring gear (20a), fixedly coupled to a first end 
Liu and Futterer teach analogous inventions in the field of motors with mulita-stage transmissions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the motor and transmission arrangement of Liu with the arrangement of Futterer in order “to permit a connection with can easily and rapidly be established between the electric motor and the spur-type gearing during operation with a small or miniature electric motor” (col. 4, lines 47-52 of Futterer) and “arranged in a space-saving manner…[such that] the available space can be thus exploited in an optimum manner” (col. 3, lines 41-45  of Futterer).
Liu discloses the reel shaft and the shaft(s) of the gear(s) being substantially parallel (as seen in Fig. 3 of Liu) and Futterer teaches the motor shaft and the shaft gear being substantially parallel (see Fig. 2 of Futterer), however the combined footwear of Liu and Futterer does not expressly disclose the motor shaft and the reel shaft being substantially parallel to a longitudinal axis, the motor shaft being spaced apart from the reel shaft along a lateral axis; and operatively coupled the reel.
Mori teaches a motorized retracting system for a tensioning member wherein the motor shaft (50) and the reel shaft (see annotated Fig. 1) being substantially parallel to a longitudinal axis (see annotated Fig. 1), the motor shaft being spaced apart from the reel shaft along a lateral axis (see annotated Fig. 1); and the shaft gear (424) operatively coupled the reel (20).

Regarding claim 16, the combined footwear of Liu, Futterer, and Mori discloses all the limitations of claim 15, but does not expressly disclose wherein the ring gear (20a of Futterer) is fixedly coupled to the shaft gear (combination of 9 and 20b of Futterer) with a press fit, although Futterer does disclose possible process of making compound gears in col. 4, lines 27-34.  However, Examiner notes that claim 16 is deemed a product-by-process claim.  The process by which the end resultant product is constructed (i.e. press-fit) is not germane to the end resultant product, absent any positively recited patentably defining structure.  Therefore, because the combined references discloses the structure of the compound gear, the combined references anticipate or at least makes obvious the process of making the claimed invention.  See MPEP 2113. 
Regarding claim 17, the combined footwear of Liu, Futterer, and Mori discloses wherein the ring gear (20a of Futterer) forms a hole (as seen in Fig. 2 of Futterer where the shaft (9) of the shaft gear (combination of 9 and 20b) extends through the ring gear and therefore a hole for the shaft to extend through is implicit), however, the combined 
Regarding claim 18, the combined footwear of Liu, Futterer, and Mori discloses wherein the fixed reference (3 of Futterer) is a support member (as it comprises the outer housing) and wherein a second end (see annotated Fig. 2 of Futterer) of the shaft gear (combination of 9 and 20b of Futterer) opposite the first end is seated in the support member (as can be seen in annotated Fig. 2 of Futterer).
	Regarding claim 19, the combined footwear of Liu, Futterer, and Mori discloses wherein the transmission (components 9-24 of Futterer) further comprises an intermediate gear (10, see annotated Fig. 2 of Futterer) and an intermediate shaft (11, see annotated Fig. 2 of Futterer) parallel to the shaft gear (combination of 9 and 20a of Futterer) and offset with respect to the shaft gear along the lateral axis (as can be seen in annotated 2 of Futterer), the intermediate gear mounted on the intermediate shaft and the intermediate shaft seated in the support member (3 of Futterer; see annotated Fig. 2 of Futterer).

However, Mori teaches wherein the reel shaft (see annotated Fig. 1) is seated in the support member (16, which also supports motor shaft 50 and gear shafts as can be seen in Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to seat each shaft in the same support member of Liu as modified by Futterer as taught by Mori in order to further minimize the size of the system by containing the entire system within a single housing.  
Allowable Subject Matter
Claims 7 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The claims would be allowable over the prior art of record as none of them, alone or in combination, disclose a tension system with a motor, transmission, and reel wherein the ring gear forms a hole, wherein the support member is a first support member and wherein the transmission further comprises a second support member seated in part within the hole proximate the first end of the shaft gear.  The closest prior art is Liu, Futterer, and Mori which, when combined, teach a shoe with a motor, reel, and transmission seated with a sole where the shafts of the motor, reel and transmission are each seated in a first support member, however, the combined prior 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are footwear tensioning systems, winding devices, and transmissions analogous to applicant’s instant application.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732